          Case 6:20-cv-06481-FPG Document 12 Filed 01/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANGELO D. JOHNSON, et al.,

                                               Plaintiff,
                                                                           Case # 20-CV-6481-FPG
v.
                                                                           DECISION AND ORDER
SUPERINTENDENT TOMAS TUCKER, et al.,

                                               Defendants.


                                        INTRODUCTION

       Pro se Plaintiff, Angelo D. Johnson, is confined at the Five Points Correctional Facility

(“Five Points”). He filed an Amended Complaint asserting claims of inadequate medical care

under 42 U.S.C. § 1983. ECF No. 7. Plaintiff also moved for a preliminary injunction and

temporary restraining order, and the Court directed the Defendants to respond. ECF Nos. 7–9.

Defendants timely filed a response, ECF No. 10, and Plaintiff filed a reply, ECF No. 11. For the

reasons that follow, Plaintiff’s motion for injunctive relief is denied.

                                           DISCUSSION

       In general, a district court may grant a preliminary injunction if the moving party

establishes (1) irreparable harm and (2) either (a) a likelihood of success on the merits, or (b)

sufficiently serious questions going to the merits of its claims to make them fair ground for

litigation, plus a balance of the hardships tipping decidedly in favor of the moving party. Plaza

Health Labs., Inc. v. Perales, 878 F.2d 577, 580 (2d Cir. 1989). “Where the moving party seeks to

stay government action taken in the public interest pursuant to a statutory or regulatory scheme,

the district court should not apply the less rigorous fair-ground-for-litigation standard and should

not grant the injunction unless the moving party establishes, along with irreparable injury, a




                                                  1
          Case 6:20-cv-06481-FPG Document 12 Filed 01/25/21 Page 2 of 5




likelihood that he will succeed on the merits of his claim.” Andino v. Fischer, 555 F. Supp. 2d 418,

419 (S.D.N.Y. 2008); see also Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir. 1996).

       “A preliminary injunction is considered an ‘extraordinary remedy that should not be

granted as a routine matter.’” Distrib. Sys. of Am., Inc. v. Vill. of Old Westbury, 785 F. Supp. 347,

352 (E.D.N.Y. 1992) (quoting JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 79 (2d Cir.

1990)). The mere possibility of harm is insufficient to justify granting a preliminary injunction.

See Borey v. Nat’l Union Fire Ins. Co., 934 F.2d 30, 34 (2d Cir. 1991); Distrib. Sys. of Am., 785

F. Supp. at 352; Costello v. McEnery, 767 F. Supp. 72, 76 (S.D.N.Y. 1991). To satisfy the

irreparable harm requirement, a movant generally must show that he or she is “likely to suffer

irreparable injury if the injunction is not granted,” Beal v. Stern, 184 F.3d 117, 122 (2d Cir. 1999),

and that the harm is “not remote and speculative” but rather “actual and imminent.” State of New

York v. Nuclear Regulatory Comm’n, 550 F.2d 745, 755 (2d Cir. 1977).

       Plaintiff asks for emergency dental treatment for his tooth, correct prescription contact

lenses, and medical treatment for his sinus infection and shoulder, including an MRI or x-rays.

ECF No. 7 at 27–28. “In order to establish an Eighth Amendment claim arising out of inadequate

medical care, a prisoner must prove deliberate indifference to his serious medical needs.” Estelle

v. Gamble, 429 U.S. 97, 104–05 (1976). This standard incorporates both objective and subjective

elements. The objective “medical need” element measures the severity of the alleged deprivation,

while the subjective “deliberate indifference” element ensures that the defendant acted with a

sufficiently culpable state of mind. Smith v. Carpenter, 316 F.3d 178, 183–84 (2d Cir. 2003) (citing

Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)). “A serious medical condition exists

where ‘the failure to treat a prisoner’s condition could result in further significant injury or the




                                                  2
          Case 6:20-cv-06481-FPG Document 12 Filed 01/25/21 Page 3 of 5




unnecessary and wanton infliction of pain.’” Harrison v. Barkley, 219 F.3d 132, 136–37 (2d Cir.

2000) (quoting Chance, 143 F.3d at 702 (internal quotation marks omitted)).

        A plaintiff must also adequately allege that the defendant had actual knowledge of his

serious medical needs but was deliberately indifferent to it. See Farmer v. Brennan, 511 U.S. 825,

837 (1994); Brock v. Wright, 315 F.3d 158 (2d Cir. 2003). “[N]ot every lapse in prison medical

care will rise to the level of a constitutional violation.” Smith, 316 F.2d at 184. “In most cases, the

actual medical consequences that flow from the alleged denial of care will be highly relevant to

the question of whether the denial of treatment subjected the prisoner to a significant risk of serious

harm.” Id. at 187.

        The declaration of J. Richard Benitez, submitted by Defendants in response to Plaintiff’s

motion for injunctive relief, indicates that Plaintiff is receiving ongoing medical care and

treatment. ECF No. 10. It states that Plaintiff had eight appointments with the Nurse Practitioner

(“NP”) since July 9, 2020; had numerous sick and emergency sick calls; was placed on the waiting

list for oral surgery, and is currently number thirty-six; was given a prescription for glasses on July

17, 2020; was given a cane to relive pain in his right knee on July 9, 2020; had an x-ray of his

sinuses on November 11, 2020, which showed them “clear and without any inflammatory

changes”; received steroid injections (which were delayed due to the COVID-19 pandemic) in his

right knee and left shoulder on November 24, 2020; and will have physical therapy for his right

knee and left shoulder in the “near future.” Id. at 1–4. Plaintiff disputes some of these facts, stating

that he was seen four times, not eight, by the NP, that he has not moved up the wait list for oral

surgery since March, and that Defendants have used COVID-19 as a pretext for depriving him of

emergency dental treatment. ECF No. 11 at 1–3. Plaintiff also realleges that he “gets absolutely no




                                                   3
           Case 6:20-cv-06481-FPG Document 12 Filed 01/25/21 Page 4 of 5




relief [at] all from the excruciating paint that [D]efendants continu[e] to maliciously subject [him]

to.” Id. at 4.

        The Court finds no basis to grant the relief sought by Plaintiff. Plaintiff has not established

either a likelihood of success on the merits and irreparable injury or serious questions going to the

merits with the balance of hardships tipping decidedly in his favor. The Court notes that the claim

Plaintiff is receiving insufficient treatment may be no more than a disagreement over the type of

treatment he is currently receiving due to unfortunate delays in light of the COVID-19 pandemic.

See Chance, 143 F.3d at 703 (“It is well-established that mere disagreement over the proper

treatment does not create a constitutional claim.”). Plaintiff’s conclusory allegations that the

Defendants are lying or using the COVID-19 pandemic as a pretext to deny him medical treatment

are insufficient to support a request for a preliminary injunction and temporary restraining order.

Accordingly, Plaintiff’s motion for injunctive relief is denied.

                                                ORDER

        IT HEREBY IS ORDERED that Plaintiff’s motion for a preliminary injunction and

temporary restraining order, ECF Nos. 7, 8, is DENIED;

        FURTHER, that Defendants are directed to answer the Amended Complaint within the

time limit specified by the Court’s Order dated November 2, 2020, ECF No. 9, or to the extent that

time limit has expired, as soon as practical;

        FURTHER, that the Clerk of Court is directed to forward a copy of this Order, the

Amended Complaint, ECF No. 7, and the Court’s Order dated November 2, 2020, ECF No. 9, by

email to Ted O’Brien, Assistant Attorney General in Charge, Rochester Regional Office

Ted.OBrien@ag.ny.gov; and




                                                  4
         Case 6:20-cv-06481-FPG Document 12 Filed 01/25/21 Page 5 of 5




       FURTHER, that the New York State Attorney General’s Office is directed to produce the

information specified in the Court’s Order dated November 2, 2020, ECF No. 9, regarding

Defendant Registered Nurses 407, 424, and 450 within fourteen days of the date of this Order.

       IT IS SO ORDERED.

Dated: January 25, 2021
       Rochester, New York
                                                   ______________________________________
                                                         HON. FRANK P. GERACI, JR.
                                                                  Chief Judge
                                                           United States District Court




                                               5
